     Case 1:18-cr-00601-PGG Document 371
                                     366 Filed 10/29/20
                                               10/28/20 Page 1 of 1




                              THOMAS F. X. DUNN
                              ATTORNEY AT LAW
                                  225 Broadway
                                    Suite 1515
                            New York, New York 10007
                                Tel: 212-941-9940
                                Fax: 212-693-0080
                            Thomasdunnlaw@aol.com

                                                             October 28, 2020

Honorable Paul G. Gardephe
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

       Re: United States v. Jibril Adamu,
             18 Cr. 601 (PGG)

Dear Judge Gardephe:

        I represent Jibril Adamu pursuant to the Criminal Justice Act in the above
captioned case. I write to request the assignment of Jacqueline Cistaro, an attorney to
assist me on this case including reviewing discovery, meeting with Mr. Adamu at the
MCC, and second seeding me at the expected trial in this matter.

       I request that Mr. Cistaro receive the standard $90. rate for associates assigned
pursuant to the Criminal Justice Act.

        Mr. Cistaro was involved in a trial in the Eastern District New York in which I
represented another defendant in the case. Her cross examination and grasp of evidentiary
issues was impressive. She has extensive trial experience attained as a public defender in
Florida and as an Assistant Attorney General in New Jersey,

       Thank you for your consideration of this request.

                                                             Respectfully yours,
                                                                   /s/
                                                             Thomas F.X. Dunn




           October 29, 2020
